Citation Nr: 1216673	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-01 010	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1957 and from July 1961 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a hearing before the Board in February 2012, a transcript of which is of record.  

The evidence shows that the Veteran has been diagnosed with PTSD and anxiety disorder.  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, in this case the Veteran has already been awarded service connection for anxiety.  Consequently, the issue is characterized as noted on the cover page of this decision.   

Additional VA treatment reports dated in February 2012 were associated with the claims file following the Veteran's February 2012 hearing before the Board.  The Veteran indicated at his hearing that he would submit additional VA treatment reports and that he waived consideration of the evidence by the agency of original jurisdiction (AOJ).  The Veteran is therefore not prejudiced by the Board's adjudication of the issue on appeal.  Moreover, this decision represents a full grant of the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD that is attributable to military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he has PTSD as a result of his combat experiences in the Republic of Vietnam.

The Veteran's service personnel records reflect that he served as a gunner in the Republic of Vietnam from January 1968 to December 1968.  The Air Medal was awarded to the Veteran for meritorious achievement while participating in sustained aerial flight in support of combat ground forces of the Republic of Vietnam during period from April 1968 to June 1968.  

The Veteran's service treatment records reflect normal psychiatric evaluations at the Veteran's pre-induction examination in September 1955, a separation examination in July 1957, an enlistment examination in June 1961, a periodic examination in October 1967, and a July 1970 re-enlistment examination.  The Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort on report of medical history forms prepared in conjunction with the examinations in July 1957, June 1961, and October 1967.  The Veteran was seen for a diagnosis of phobic neurosis in March 1978.  He was hospitalized for desensitization to having an operation.  

At a December 1979 VA examination, the Veteran reported that he was very excitable and had a phobia related to injections and doctors.  Following a clinical evaluation, he was assessed with phobic anxiety.  

VA outpatient treatment reports reflect a diagnosis of PTSD as early as December 2008.  At that time, the Veteran reported exposure to a traumatic event which involved fear, helplessness, and horror (combat as a door gunner in Vietnam).  He endorsed occasional recurrent, intrusive memories of the event, recurrent distressing dreams of the event two or three times per month, efforts to avoid thoughts/feelings/conversations about the trauma, efforts to avoid activities/places/people associated with the trauma, irritability/anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Following a mental status evaluation and behavioral observations, the examiner, a psychologist, rendered a diagnosis of PTSD.  Records dated in February 2009, April 2009, June 2009, November 2009, and February 2010 reflect that the Veteran was seen for therapy for his PTSD.  In February 2012, the Veteran was also seen for therapy for his PTSD.  At that time his affect was noted to be somewhat constricted.    

At a July 2009 VA mental health examination, the Veteran reported participation in hostile flights in support of counterinsurgency in the Republic of Vietnam.  With regard to PSTD symptoms, the Veteran reported recurrent and intrusive distressing recollections of the event and recurrent distressing dreams of the event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, people, or places that arouse recollections of the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  Following a clinical evaluation of the Veteran, the examiner stated that while the Veteran met the DSM-IV stressor criterion, he indicated that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD.  The basis for the conclusion was that while the Veteran met criteria one as he had fear and horror related to combat and nightmares and intrusive recollections met the re-experiencing criteria, for the second criteria, numbing and avoidance, the Veteran reported avoidance of news, avoidance of talking about his trauma, and avoiding others and situations that might precipitate a conversation.  However, he did not have a third symptom reported at the time of the examination nor did the VA outpatient treatment reports of record contain such a report and so he does not meet the criteria of at least three symptoms.  The examiner noted that the Veteran did meet the diagnostic criteria for arousal with waking at night, irritability, hypervigilance, and being easily startled.  However, because he did not meet the full criteria for PTSD, the examiner did not render a diagnosis of PTSD. The examiner diagnosed the Veteran with anxiety disorder because the Veteran has many anxiety related symptoms which started during and immediately after his combat experience.   

During a personal hearing before the Board, the Veteran testified that he was initially assessed with phobic anxiety in 1979 due to his fear of needles.  He reported that he used to pass out when he saw a needle but he indicated that he overcame this problem.  The Veteran testified that he initially kept his PTSD symptoms to himself because he was in personnel and had a security clearance.  He stated that he finally decided to seek treatment for nightmares related to his combat experience at the end of 2008/beginning of 2009.  He stated that he received a diagnosis of PTSD at VA and received therapy for the same.  The Veteran testified that he felt emotionally detached from others and was uncomfortable discussing his combat experiences.  He indicated that he had some sense of a foreshortened life due to his combat experiences.  

VA considers diagnoses of mental disorders in accordance with the America Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  With regard to criterion C, persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness is indicated by three of the following:  (1) efforts to avoid thoughts or feelings associated with the trauma; (2) efforts to avoid activities or situations that arouse recollections of the trauma; (3) inability to recall an important aspect of the trauma; (4) markedly diminished interest in significant activities; (5) feeling of detachment or estrangement from others; (6) restricted range of affect; and (7) sense of foreshortened future.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. The evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition. The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

To have engaged in combat with the enemy, a veteran must have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Service department evidence that a veteran engaged in combat or was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257 (2000). 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39845 (July 13, 2010).

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  

As an initial matter, the Board notes that the Veteran meets the criterion A of the DSM-IV criteria for a diagnosis of PTSD.  His personnel records reflect that he served in the Republic of Vietnam for eleven months and he is in receipt of a combat citation (Air Medal).  Consequently, he meets the criterion A which requires exposure to a traumatic event.  

With regard to criterion B, both the VA outpatient treatment reports and the December 2009 VA examiner found that the Veteran met this criteria as the traumatic event is persistently experienced in one or more ways.  With regard to criterion C, the December 2009 VA examiner indicated that the Veteran did not meet the full DSM-IV criteria for PTSD because he only experienced persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by only two symptoms (efforts to avoid thoughts, feelings, or conversations associated with the trauma and efforts to avoid activities, people, or places that arouse recollections of the trauma).  However, since the December 2009 VA examination, VA treatment reports dated in February 2012 reflect that the Veteran was noted to have a somewhat restricted affect.  Moreover, the Veteran testified that he felt emotionally detached from others and had some sense of a foreshortened life due to his combat experiences.  Consequently, while the Veteran did not endorse more than two symptoms of avoidance of stimuli associated with the trauma and numbing of general responsiveness at the time of the December 2009 VA examination, since that time the evidence reveals that the Veteran met more than three symptoms and therefore meets the DSM-IV criteria for PTSD.  The 2009 VA examiner specifically noted that the Veteran met Criterion D of the diagnostic criteria for persistent symptoms of increased arousal.  Additionally, the duration of the disturbance is more than one month and the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Consequently, the Board finds that the evidence shows a diagnosis of and treatment for PTSD by a VA psychologist based upon the Veteran's fear of hostile military or terrorist acts during his service.  She has consistently diagnosed the Veteran as having PTSD and was the one who noted he had a somewhat constricted affect in February 2012.  This is competent evidence in favor of the Veteran's claim.  

The Board finds that the evidence shows that the Veteran has PTSD as a result of his military service and as a result of fear of hostile military or terrorist acts during his service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


